Argued March 8, 1939.
This case is governed in principle by the decision of the Supreme Court in Dando v. Brobst et al., 318 Pa. 325, 177 A. 831, which reversed judgments in favor of the plaintiff, under very similar circumstances, and entered judgment for the defendants.
The decision was based on the legal principle laid down in the case of Carroll v. Penna. R. Co., 12 W.N.C. 348, 349, where the Supreme Court said: "It is in vain for a man to say that he looked and listened, if, in despite of what his eyes and ears must have told him, he walked directly in front of a moving locomotive."
The same thing may be said of one who walks directly in front of a plainly visible approaching automobile, which is so close at hand that it hit him before he could take one step back.
Judgment affirmed. *Page 181